Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 9 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 9 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 6-8 and 15-17 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 6-8 and 15-17 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 9, and 10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kashima.
Applicant’s amendments necessitated the new grounds of rejection.  Accordingly, this action is Final.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3-10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kashima (U.S. Patent Application Pub. No. 2021/0233556).
In regard to claim 1, Kashima discloses a speech recognition method by a speech recognition device, the speech recognition method comprising: 
buffering an inputted spoken utterance (see Fig. 2, an input voice signal is buffered, paragraph [0035]); 
comparing the buffered spoken utterance to a preset wake-up word to determine whether the preset wake-up word is present in the spoken utterance (see Fig. 1, a wake word is detected in buffered voice segment A03, paragraphs [0040-0041]); 
in response to a determination that the preset wake-up word is present in the spoken utterance, activating a speech recognition function and displaying a message corresponding to a stage of the speech recognition method (upon detecting the wake word A03, buffered voice segments A01 and A02 are processed to generate a response, paragraphs [0043-0044]; and as illustrated in Fig. 7, a display indicating the detection of the wake word and start of processing of the utterances is updated, paragraph [0090]); 
isolating, from the buffered spoken utterance, a spoken sentence as a voice command without the wake-up word (only buffered voice segments A01 and A02 are processed to generate the response, paragraphs [0043-0044]); and 
processing the isolated spoken sentence and outputting a processing result (a response to the buffered voice segments A01 and A02 is output, paragraph [0044]).

In regard to claim 3, Kashima discloses the isolating comprises isolating, from the spoken utterance, the spoken sentence preceding the wake-up word (see Fig. 2, each spoken sentence is 

In regard to claim 4, Kashima discloses the isolating comprises isolating, from the spoken utterance, a first spoken segment and a second spoken segment without the wake-up word, wherein the first spoken segment precedes the wake-up word, the second spoken segment follows the wake-up word, and the wake-up word is positioned within the spoken sentence (see Fig. 8, a first spoken segment “it looks like rain” is received preceding the wake word “computer”, and a second spoken segment “how do you think?” is received following the wake word “computer”, and the two isolated spoken segments are processed to determine a response, paragraphs [0093-0097]).

In regard to claim 5, Kashima discloses the spoken utterance comprises two or more spoken sentences, and isolating the spoken sentence further comprises isolating the two or more spoken sentences without the wake-up word positioned between the two or more spoken sentences (the two utterances of “it looks like rain” and “how do you think?” are processed to determine a response, paragraphs [0093-0097]).

In regard to claim 6, Kashima discloses spoken utterance comprises two or more spoken sentences, and isolating the spoken sentence further comprises isolating the two or more spoken sentences without the wake-up word positioned between the two or more spoken sentences (see Fig. 8, wake word “computer” is spoken between two sentences, and the voices before the wake word and after the wake word are combined to determine a response, paragraphs [0094-0097]).



In regard to claim 8, Kashima discloses the outputting includes comprises outputting, at once, a result of batch processing the two or more spoken sentences (the response is generated by combining the voices before and after the wake word, paragraph [0097]).

In regard to claim 9, Kashima discloses a machine-readable non-transitory medium having stored thereon machine-executable instructions for implementing a speech recognition method, the instructions comprising: 
buffering an inputted spoken utterance (see Fig. 2, an input voice signal is buffered, paragraph [0035]); 
comparing the buffered spoken utterance to a preset wake-up word to determine whether the preset wake-up word is present in the spoken utterance (see Fig. 1, a wake word is detected in buffered voice segment A03, paragraphs [0040-0041]); 
in response to a determination that the preset wake-up word is present in the spoken utterance, activating a speech recognition function and displaying a message corresponding to a stage of the speech recognition method (upon detecting the wake word A03, buffered voice segments A01 and A02 are processed to generate a response, paragraphs [0043-0044]; and as illustrated in Fig. 7, a display indicating the detection of the wake word and start of processing of the utterances is updated, paragraph [0090]); 

processing the isolated spoken sentence and outputting a processing result (a response to the buffered voice segments A01 and A02 is output, paragraph [0044]).

In regard to claim 10, Kashima discloses a speech recognition device configured to recognize an inputted spoken utterance (Fig. 3, 10), the speech recognition device comprising: 
a buffer configured to buffer the inputted spoken utterance (voice buffer unit 40, paragraph [0052]); 
a determiner configured to determine whether a preset wake-up word is present in the spoken utterance by comparing the spoken utterance buffered by the buffer to the preset wake-up word (detection unit 33 detects a wake word, paragraph [0062]); 
an isolator configured to activate a speech recognition function in response to a determination that the preset wake-up word is present in the spoken utterance, and to isolate from the buffered spoken utterance a spoken sentence as a voice command without the preset wake-up word (utterance extracting unit 32 extracts utterance portions of the buffered voice data, paragraph [0055]; a determination unit 51 determines the non-wake word voice segments to be processed to determine a response, paragraphs [0068-0070]); and 
a controller configured to control to cause the isolated spoken sentence to be processed, cause a display of a message corresponding to a stage of a speech recognition method in response to the determination that the preset wake-word is present in the spoken utterance, and cause a processing result to be outputted (utterance recognition unit 52 processes the buffered voice segments before or after the wake word and generates a response, paragraph [0083-00888]; and as illustrated in Fig. 7, a 

In regard to claim 12, Kashima discloses the isolator is configured to isolate, from the spoken utterance, the spoken sentence positioned before the wake-up word (see Fig. 2, each spoken sentence is isolated and stored in the buffer, paragraphs [0035-0037]; and a sentence spoken before the wake word A01 or A02 is processed, paragraphs [0042-0044]).

In regard to claim 13, Kashima discloses the isolator is configured to isolate, from the spoken utterance, a first spoken segment and a second spoken segment without the wake-up word positioned within the spoken sentence, the first spoken segment preceding the wake-up word, and the second spoken segment following the wake-up word (see Fig. 8, a first spoken segment “it looks like rain” is received preceding the wake word “computer”, and a second spoken segment “how do you think?” is received following the wake word “computer”, and the two isolated spoken segments are processed to determine a response, paragraphs [0093-0097]).

In regard to claim 14, Kashima discloses the controller is configured to control a processing result of a single voice command to be outputted, the single voice command being formed by combining the first spoken segment and the second spoken segment (the response is generated by combining the voices before and after the wake word, paragraph [0097]).

In regard to claim 15, Kashima discloses spoken utterance comprises two or more spoken sentences, and isolating the spoken sentence further comprises isolating the two or more spoken sentences without the wake-up word positioned between the two or more spoken sentences (see Fig. 8, 

In regard to claim 16, Kashima discloses the outputting includes comprises outputting a result of sequentially processing the two or more spoken sentences (see Fig. 10, a response to a first sentence is output prior to processing of a second sentence, paragraphs [0105-0107]).

In regard to claim 17, Kashima discloses the outputting includes comprises outputting, at once, a result of batch processing the two or more spoken sentences (the response is generated by combining the voices before and after the wake word, paragraph [0097]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima, in view of Choi et al. (U.S. Patent No. 9,519,455, hereinafter “Choi”).
In regard to claim 2, Kashima does not disclose the buffering further comprises buffering by varying a buffering volume or time in accordance with an environment condition under which the spoken utterance is inputted.
	Choi discloses a speech recognition method wherein buffering further comprises buffering by varying a buffering volume or time in accordance with an environment condition under which the spoken utterance is inputted (Fig. 4, S140, the size of a buffer for speech input is determined according to environmental conditions at the time a spoken utterance is inputted, column 13, lines 29-57).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to vary the buffering volume or time in accordance with an environment condition under which the spoken utterance was inputted, because such a dynamic buffer allows processing to be varied depending on the current environmental conditions while ensuring the incoming speech data does not overflow the buffer, as taught by Choi (column 15, lines 4-29).

	In regard to claim 11, Kashima does not disclose a variator configured to vary a buffering volume or time in accordance with an environment condition under which the spoken utterance is inputted.
	Choi discloses a speech recognition system comprising a variator configured to vary a buffering volume or time in accordance with an environment condition under which the spoken utterance is inputted (Fig. 4, S140, the size of a buffer for speech input is determined according to environmental conditions at the time a spoken utterance is inputted, column 13, lines 29-57).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to vary the buffering volume or time in accordance with an environment condition under which the spoken utterance was inputted, because such a dynamic buffer allows processing to be varied depending on the current environmental conditions while ensuring the incoming speech data does not overflow the buffer, as taught by Choi (column 15, lines 4-29).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






BLA 9/8/21
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656